       Case 2:20-cv-00145-SMJ     ECF No. 22   filed 07/10/20   PageID.422 Page 1 of 1


                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
1
                                                                   Jul 10, 2020
2                                                                     SEAN F. MCAVOY, CLERK



3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     JANE DOE,                                 No. 2:20-cv-00145-SMJ
5
                               Plaintiff,
6                                              STIPULATED PROTECTIVE
                  v.                           ORDER
7
     ELSON S FLOYD COLLEGE OF
8    MEDICINE AT WASHINGTON
     STATE UNIVERSITY,
9
                               Defendant.
10

11         Pursuant to Federal Rule of Civil Procedure 26(c) and the stipulation of the
12   parties, the parties’ Stipulated Motion for Protective Order, ECF No. 15, is
13   GRANTED and the stipulated protective order is ACKNOWLEDGED,
14   APPROVED, and INCORPORATED in this Order by reference.
15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
16   provide copies to all counsel.
17         DATED this 10th day of July 2020.
18

19                      _________________________
                        SALVADOR MENDOZA, JR.
20                      United States District Judge



     STIPULATED PROTECTIVE ORDER – 1
